 1

 2

 3

 4

 5

 6

 7

 8                               UNITED STATES DISTRICT COURT
 9                               EASTERN DISTRICT OF CALIFORNIA
10

11 JAMIEN WASHINGTON,                              Case No. 1:18-cv-0513-DAD-JLT (PC)

12                 Plaintiff,                      FINDINGS AND RECOMMENDATIONS TO
                                                   DISMISS NON-COGNIZABLE CLAIMS AND
13                 v.                              PROCEED ONLY AGAINST
14 M. SEXTON, et al.,
                                                   FOURTEEN-DAY DEADLINE
15                 Defendants.
16

17         On January 18, 2019, this Court screened plaintiff’s complaint and found it to state the

18 following claims: (1) a First Amendment retaliation claim against CO Vera, (2) an Eighth

19 Amendment excessive force claim against CO Vera, (3) an Eighth Amendment failure-to-protect

20 claim against John Doe 1, and (4) an Eighth Amendment medical indifference claim against CO

21 Vera, CO Tinero, and John Doe 1. The remaining claims were found not cognizable as pled.

22 Plaintiff was then granted leave to amend, to proceed on the complaint as screened, or to stand on

23 his complaint. He has chosen the second option. (Doc. 17.) Accordingly, the Court

24 RECOMMENDS that this action proceed only on these claims and that all other claims and

25 defendants be dismissed.

26         These findings and recommendations are submitted to the United States District Judge
27 assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen days after

28 being served with these findings and recommendations, any party may file written objections with

                                                     1
 1 the court and serve a copy on all parties. Such a document should be captioned “Objections to

 2 Magistrate Judge’s Findings and Recommendations.” Any response to the objections shall be filed

 3 and served within fourteen days after service of the objections. The parties are advised that failure

 4 to file objections within the specified time may waive the right to appeal the District Court’s order.

 5 Martinez v. Ylst, 951 F.2d 1153 (9th Cir. 1991).

 6
     IT IS SO ORDERED.
 7

 8     Dated:    February 15, 2019                           /s/ Jennifer L. Thurston
                                                      UNITED STATES MAGISTRATE JUDGE
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

                                                     2
